Exhibit 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE KBW, Inc. Announces First Quarter 2011 Results and Declares Quarterly Cash Dividend New York, NY – April 28, 2011 – KBW, Inc. (NYSE: KBW), a full-service investment bank that specializes in the financial services sector, today announced revenues of $95.2 million and net income of $4.6 million, or $0.13 per diluted share, for the quarter ended March 31, 2011. This compares with total revenues of $133.3 million and non-GAAP operating net income of $13.1 million, or $0.36 per diluted share, for the first quarter of 2010 and total revenues of $97.1 million and non-GAAP operating net income of $3.6 million, or $0.10 per diluted share, for the fourth quarter of 2010.See “Non-GAAP Financial Measures” below for a reconciliation of our non-GAAP operating results to our GAAP results. GAAP net income for the first quarter of 2010 was $11.6 million, or $0.32 per diluted share.GAAP net income for the fourth quarter of 2010 was $3.0 million, or ($0.01) per diluted share. John G. Duffy, Chairman and Chief Executive Officer, said “The last few months have been dominated by geo-political developments and natural disasters that dampened investor confidence but did not alter trends we have seen develop in recent quarters.U.S. banks continued to rebuild balance sheets, repay TARP and reinstitute or increase cash dividends.Our sales and trading results improved over the preceding quarter and we participated in several equity raises in the U.S. and Europe.We are hopeful that liquidity in the markets will continue to improve and believe the need for additional capital in the financial services sector together with bank consolidation will continue to be the themes going forward.” Highlights for the quarter ended March 31, 2011 include: · Investment banking revenue was $37.6 million compared with $70.0 million for the first quarter of 2010, which included record equity capital markets revenue.Investment banking revenue decreased $1.7 million, or 4.4%, compared with the fourth quarter of 2010 on lower M&A and advisory fees. · Commissions revenue was $34.4 million compared with $35.4 million for the first quarter of 2010, a decrease of $1.0 million, or 2.8%.Commissions revenue remained relatively unchanged compared with the fourth quarter of 2010. · Principal transactions revenuewas $17.3 million compared with $19.0 million for the first quarter of 2010, a decrease of $1.7 million, or 9.0%, primarily due to lower trading gains.Compared with the fourth quarter of 2010, principal transactions revenue increased $2.4 million, or 16.1%, primarily due to higher fixed income revenue. · Thecompensation ratio was 59.5% compared with non-GAAP operating compensation ratios (GAAP compensation and benefits expense adjusted for the 2006 initial public offering restricted stock awards amortization as a percentage of total revenues) of 59.5% for the first quarter of 2010 and 61.5% for the fourth quarter of 2010.Compensation and benefits expense was $56.6 million compared with non-GAAP operating compensation and benefits expense of $79.3 million for the first quarter of 2010, a decrease of $22.7 million, or 28.6%, and non-GAAP operating compensation and benefits expense of $59.7 million for the fourth quarter of 2010, a decrease of $3.1 million, or 5.2%.The GAAP compensation ratio was 61.4% for the first quarter of 2010 and 62.6% for the fourth quarter of 2010. GAAP compensation and benefits expense was $81.9 million for the first quarter of 2010 and $60.8 million for the fourth quarter of 2010. · Non-compensation expenses of $30.8 million were down slightly from the first quarter of 2010 and remained relatively unchanged from the fourth quarter of 2010. · As of March 31, 2011, preliminary stockholders’ equity, which was all tangible, amounted to $454.2 million and preliminary book value per share was $14.16. Capital Management and Other Matters The Company also announced today that its board of directors has declared a cash dividend with respect to the first quarter in an amount equal to $0.05 per share of its outstanding common stock.The dividend is payable on June 15, 2011 to shareholders of record on June 3, 2011. During the first quarter of 2011, 505,700 shares of the Company’s common stock were repurchased and retired pursuant to a stock repurchase program authorized by the board of directors in July 2010. The average price per share repurchased was $25.59, or $12.9 million in the aggregate. The Company has $51.8 million remaining of the total repurchase amount authorized under the program. KBW, Inc. expects to file its quarterly report on Form 10-Q with the U.S. Securities and Exchange Commission on or about May 10, 2011. About KBW KBW, Inc. through its subsidiaries Keefe, Bruyette & Woods, Inc., Keefe, Bruyette & Woods Limited, Keefe, Bruyette & Woods Asia Limited and KBW Asset Management, Inc. is a full service investment bank specializing in the financial services industry. Statements in this press release that are not statements of historical or current fact constitute forward-looking statements.In some cases, you can identify these statements by words such as “may”, “might”, “will”, “should”, “expect”, “plan”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential”, or “continue”, the negative of these terms and other comparable terminology.Such forward-looking statements, which are based on various underlying assumptions and expectations and are subject to risks, uncertainties and other unknown factors, may include projections of our future financial performance based on our growth strategies and anticipated trends in our business.These statements are only predictions based on our current expectations and projections about future events, and there are or may be important factors that could cause our actual results to be materially different from the historical results or from any future results expressed or implied by such forward-looking statements.These factors include, but are not limited to, those discussed under the caption “Risk Factors” in our most recently filed annual report on Form 10-Kand our subsequently filed quarterly reports on Form 10-Q, which are available at the Securities and Exchange Commission website at www.sec.gov.Unless required by law, we undertake no obligation to publicly update or revise any forward-looking statement to reflect circumstances or events after the date of this press release. KBW, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Dollars in thousands, except per share information) (unaudited) Three Months Ended March 31, December 31, March 31, Revenues: Investment banking $ $ $ Commissions Principal transactions, net Interest and dividend income Investment advisory fees Other Total revenues Expenses: Compensation and benefits Occupancy and equipment Communications and data processing Brokerage and clearance Business development Professional services Interest Other Non-compensation expenses Total expenses Income before income taxes Income tax expense Net income $ $ $ Earnings per share: Basic $ $ ) $ Diluted $ $ ) $ Dividends declared per share: Quarterly $ $ $
